El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
Resolvemos nuevamente un capítulo de un pleito(1) sobre reivindicación, nulidad de actuaciones y daños iniciado en el año 1947 por la sucesión de Domingo Pérez Provecho ten-dente a recuperar una finca de diez y ocho cuerdas en el Barrio Cupey Bajo, Río Piedras, Puerto Rico.
Desfilada la prueba de los demandantes, la demandada Litheda Apts., Inc., solicitó la desestimación de la demanda. La ilustrada sala sentenciadora accedió en cuanto a los co-demandados Litheda y Antonio Mongil Portell por el funda-mento de que los demandantes no lograron probar dónde que-daba ubicada la finca dentro de otras propiedades de los Mongil, y de que no se había demostrado doble inmatricula-ción de la finca, ante lo cual Litheda era tercero con derecho a protección del Registro. Con relación al demandado Fer-nández Martínez, el tribunal remitió a los demandantes a los términos de la Resolución de 12 de junio de 1963 declarando nula la venta judicial mediante la cual este demandado ad-quirió la finca en controversia.
Recurren los demandantes ante nos alegando la errónea apreciación de la prueba por parte del juzgador, habiéndose radicado oposición al recurso. En virtud de la Regla 50 de nuestro Reglamento lo consideramos sometido.
La sinopsis de hechos, sostenidos en evidencia es como sigue: el 8 de diciembre de 1900 Domingo Pérez Provecho *146compró una finca de 18 cuerdas en el Barrio Cupey. Cabe destacar que al día de hoy continúa inscrita en el Registro de la Propiedad a su nombre con el número 471. Las colindan-cias de la misma son: Este y Oeste: Manuel Zavala; Norte: Quebrada Guaracanal; Sur: Rafael Castro. De esta finca su dueño segregó .47 cuerda que vendió a Porto Rico Railway Light & Power Co.
A su muerte en 1931, Pérez Provecho adeudaba a Manuel M. Fernández Martínez $343.41. Este instó acción en cobro contra los herederos de Pérez Provecho, sus hijos y su viuda, quienes habían continuado viviendo la finca número 471. El acreedor Fernández la embargó y anotó en el Registro. Ob-tuvo sentencia a su favor y el 31 de enero mediante subasta le fue adjudicada en pago de la sentencia. De rigor un parén-, tesis para señalar que esta venta judicial fue anulada en 1964 en Fernández Martínez v. Tribunal Superior, 89 D.P.R. 754 (1964), por haber carecido de facultad en ley el secre-tario del tribunal de primera instancia para dictarla.
El 21 de febrero del mismo año (1933), Fernández Martí-nez segregó y vendió una franja de .956 cuerda a la Central Vannina y el remanente de las 18 cuerdas a Antonio Mongil Portell y su esposa. Como dato importante, resulta incontrovertible que ni la venta judicial a Fernández Martínez ni el sucesivo traspaso a Mongil fueron inscritos en el Registro de la Propiedad.
Para la misma época Ezequiel Mongil Portell era dueño, entre otras, de la finca número 2823 con cabida de 57.965 cuerdas, conocida por “La Granja” con lindes al Norte, con terrenos de Emilio Peñalver, Manuel Rodríguez Serra y Que-brada Guaracanal; Este, la misma quebrada; Sur, terrenos de Domingo Pérez y Providencia Pizarro y Oeste, el camino municipal separando terrenos de Francisco García y Ezequiel Mongil y una carretera separando terrenos de Emilio Peñal-ver. La atravesaba de Noroeste a Sudeste, la vía férrea de la Porto Rico Light & Power Co. (Exh. 16-demandánte.)
*147Cinco años más tarde, el 28 de abril de 1938, ya muerto Ezequiel Mongil, su sucesión solicitó y obtuvo del Registro, por haber transcurrido más de cuatro años, la cancelación de la anotación de embargo lograda por Fernández Martínez allá para 1932 en la finca número 471. Pocos días más tarde, el 14 de mayo de 1938, dicha sucesión realizó otra operación relativa a varias fincas de su propiedad agrupando seis fincas para formar la 6206 con cabida de 410.48 cuerdas. Entre las seis se encontraba la 2823 (La Granja) antes descrita, mas no así la 471 que originalmente perteneció a Pérez Provecho. Sin embargo, en la escritura de agrupación Antonio Mongil Por-tell y su esposa hicieron constar su deseo de que si apare-ciese entre los terrenos agrupados algún bien de su propiedad en los cuales pudiesen tener algún derecho, cedían los mismos a la sucesión.
A través de los años, esta finca 6206 fue objeto de segre-gaciones hasta que en 1944 quedó reducida a 94.2838 cuer-das y así reducida fue vendida a dos de los integrantes de la sucesión, Luis y Bernardo Mongil. Examinado rigurosa-mente un plano de la finca 6206 así reducida, conocida por “Hacienda Los Pinos” (Exh. 18-demandante), encontramos que su contorno corresponde al formado por “La Granja” (Exh. 17-demandante), junto con la finca de Pérez Provecho (Exh. 2-demandante). (2) Como explicamos antes, esta última quedaba al sur de “La Granja” según surge de la descripción registral de la finca 2823.
Estos tres planos demuestran gráficamente y sin lugar a dudas que la finca 471 de Pérez Provecho quedó comprendida en la porción Sur de la finca 6206 de Luis y Bernardo Mongil. Las discrepancias entre los linderos de la finca que Pérez Pro-*148vecho adquirió en 1900 y los que surgen del plano preparado por Luis Yilá Andino antes de morir Pérez Provecho, con la ayuda del codemandante Domingo Pérez Cruz (hijo de Pérez Provecho), son sólo aparentes e inconsecuentes. En dicho plano el límite Norte de la finca es “La Granja” de Ezequiel Mongil; el Este la quebrada Carne Fresca o Guaraeanal, el Oeste terrenos de la Central Vannina, terminando por el Sur en un casi ángulo circundado también por la quebrada. Para esa época ya estaba construido el camino que es hoy la Carre-tera 844 que conduce a Cupey y que cruzaba la finca de Norte a Sur por su extremo Oeste. Surge del plano que Pérez Pro-vecho había construido su casa de frente a la carretera y frente al “Camino Callejones”, así como también el lugar en que cruzaba también de Norte a Sur por el extremo Oeste la vía del ferrocarril que luego se convirtió en la Carretera 845 conocida por Antigua Vía. (3)
Según la escritura Núm. 8 de 21 de febrero de 1933, la franja de terreno que Fernández Martínez le vendió a la Central Vannina tiene como colindancias las siguientes: Norte, camino vecinal de Guadacanal (sic); Sur, Central Vannina; Oeste, Camino Callejones, terminando en ángulo agudo por el Este. La inferencia lógica de esta prueba docu-mental es que tanto Pérez Provecho como Fernández Martí-nez tomaron como su Norte la Quebrada Guaraeanal para establecer las colindancias, mientras que un entendido en la materia, el Ingeniero Vilá, estableció el verdadero Norte, la finca de Ezequiel Mongil. (4)
*149Continuando con el historial de la finca 6206, se des-prende que luego de varias segregaciones adicionales y el transcurso de los años — ya incoada desde 1947 la demanda contra Fernández Martínez y Antonio Mongil, (5) y anotado en la finca 471 aviso de demanda desde 1949 — Bernardo Mon-gil vendió a El Lago Corp. una parcela de 36 cuerdas del remanente que le tocó de las 94 cuerdas que tenía en comuni-dad con su hermano. De esta parcela de 36 cuerdas es que eventualmente Litheda adquiere 28.40 cuerdas (6) cuya des-cripción surge de la “Declaración de Intención de Lotificar” radicada en la Junta de Planificación y el plano de segrega-ción preparado por Litheda (Exh. 15-demandante) del si-guiente modo:
“Boundaries:
North — Dirt Road -& £E1 Cerrito’ Corp.
*150South — Bernardo Mongil & Manuel Del Valle Zero [sic] (Sein’s Development)
East — Antigua Via, Road to Trujillo Alto
West — State Road #844, to Trujillo Alto
Recorded in the Registry of Property of Río Piedras at page 169, Volume 182, property No. 6,206.”
Es interesante anotar que las colindancias Este y Oeste son las dos carreteras tantas veces mencionadas. Aunque para efectos de Registro no se hace mención de la quebrada, en comunicación del Departamento de Salud al Presidente de la Junta de Planificación, de fecha 12 de mayo de 1960, el primero hace constar al segundo que como requisito para conceder permiso para urbanizar “debe canalizarse la que-brada que cruza por el lado Sureste del predio de terreno” (Expediente Litheda ante Junta de Planificación; Exh. 15-demandante). También del mencionado plano notamos el cauce de la quebrada ya canalizado como colindancia Sur-este y la colindancia Sur con Bernardo Mongil quien ad-quirió algo más de una cuerda comprendida desde esta colin-dancia hasta el ángulo donde se une la Carretera 844 con la quebrada.
Resumiendo el historial antes relacionado, apoyado en la evidencia de los demandantes recurrentes, demuestra satisfactoriamente: (1) que para efectos del Registro de la Propiedad la finca 471 y la 6206 constituyen dos fincas distintas e independientes y (2) la realidad extraregistral es otra, ya que la 471 pasó a formar parte de la 6206 cuando los Mongil agruparon en 1938 y así continuó hasta la adquisición por parte de Litheda. Nos confrontamos con un caso de doble inmatriculación aun cuando en la agrupación efectuada en el año 1938 no se hizo figurar la 471 como agrupada junto con las otras para formar la número 6206. En consecuencia, no es oponible la defensa de tercero registral en que se ampara Litheda. Pérez Cruz v. Fernández, 101 D.P.R. 365, 371-372 (1973). El error fue cometido.
*151Tampoco podía desestimarse la demanda por el razonamiento de no haber probado la parte actora la ubicación de la finca. Si a la anterior prueba, unimos la deposición del codemandado Antonio Mongil Portell (Exh. 12-deman-dante) estableciendo como colindancias de las 18 cuerdas más o menos que adquirió en 1938, la Carretera de Cupey, la Quebrada, la Antigua Vía y “La Granja”; el testimonio de Domingo Pérez Cruz, codemandante quien vivió en la finca hasta que fue lanzado por Fernández Martínez y quien todavía vive en su cercanía a los mismos efectos; y el plano y testimonio del Agrimensor Juan S. Falú — quien realizó mensura y deslinde por orden del tribunal con citación de partes y colindantes — es forzoso concluir que también erró el tribunal al determinar que los demandantes no lograron probar cuál era la finca a reivindicarse y su ubicación física dentro del área. (7) Para reivindicar lo usurpado no es necesario que los bienes se conserven en un solo cuerpo ni permanezcan en manos de un solo adquirente. Ill Manresa, Comentarios al Código Civil, pág. 201, 8va. Ed. (1976). Prima facie los demandantes probaron su caso. Procede ahora que los demandados desvirtúen esta prueba si pretenden prevalecer.

Se dictará Sentencia expidiendo el auto solicitado y revo-cando la del Tribunal Superior, Sala de San Juan, de fecha 19 de abril de 1976.

Los Jueces Asociados Señores Rigau y Martín no inter-vinieron.

(1) Véanse: Pérez v. Fernández, 72 D.P.R. 260 (1961); Pérez v. Fernández, Sentencia del 15 de noviembre de 1956; Fernández Martínez v. Tribunal Superior, 89 D.P.R. 754 (1964); Pérez Cruz v. Fernández, 101 D.P.R. 365 (1973).


(2) Nótese que los colindantes Norte y Oeste tanto en el plano de “La Granja” y la finca 471 como en el de la Hacienda Los Pinos, son sustancial-mente los mismos; y los contornos de la quebrada que corre por el Este de la Granja y continúa también por el Este de la finca 471 de Pérez Prove-cho corresponden al de la quebrada que discurre por el Este de la Hacienda Los Pinos.


(3)Los planos de “La Granja” y la finca de Pérez Provecho encajan cabalmente entre sí, como piezas de rompecabeza, al unirlos por la colin-dancia Sur de “La Granja”.


(4) No sólo los demandantes incurrieron en este error, sino algunos miembros de la sucesión Mongil. Véanse las colindancias confusas esta-blecidas para el remanente de 94 cuerdas de la finca 6206, según escritura pública Núm. 33 de 28 de junio de 1948, mediante la cual Luis y Bernardo Mongil dividen la comunidad que tienen constituida sobre la finca. Las colindancias no coinciden con la establecida en el antes mencionado plano *149(Exh. 18-demandante). En este último, notamos también la quebrada por el Este, la Antigua Vía cruzando también por el Este; la Carretera de Cupey por el Oeste y el ángulo formado por esta última y la quebrada por el Sur.


(5)La descripción de la finca a ser reivindicada según la demanda es la siguiente:
“Finca Rústica: Terreno radicado en el Barrio Cupey de Río Piedras, compuesta originalmente de 18 cdas. pero que habiéndose segregado de ella 47 céntimos de cda. que se vendieron a la Porto Rico Railway Light & Power Co. y 956 milésimas de cda. a la Central Vannina, su cabida ha que-dado reducida a 16 y % cdas., equivalente a 61,845 metros cuadrados más o menos; colindando por el Norte, antes con terrenos de Ezequiel Mongil, hoy Cerrito Corp. y en parte con la Quebrada Guaracanal; Sur, antes Rafael Castro, después la finca Cepero propiedad de la Sucn. Fonalledas, separada por la Quebrada Carne Fresca, hoy con terrenos de Sein Enterprises, Inc.; Este, antes Manuel Zavala, hoy con la parcela segregada a la Porto Rico Railway Light & Power Co. convertida hoy en parte de la Carretera Núm. 845 que se construyó en los terrenos de la antigua vía de la Porto Rico Railway Light & Power Co. y Sein Enterprises, Inc.; y por el Oeste, antes Manuel Zavala hoy Carretera Estatal Núm. 844 (conocida también como Carretera del Cupey) la que la separa, en parte, de la par-cela vendida a la Central Vannina).”


(6) De éstas se segregaron 15.2770 cuerdas para formar la finca 20822 donde está ubicada Litheda Apartments, Inc., propiamente. El remanente de 12.3287 cuerdas pertenece a Litheda Homes, Inc. Este predio queda con-tiguo al 20822.


(7)Si se examina el plano Vilá Andino (Exh. 2-demandante) y el plano de segregación de Litheda (Exh; 15-demandante) junto con el plano Falú (Exh. 4-demandante), encontramos la ubicación exacta de la finca.